Exhibit 10.4

 

BIJLAGE 1 AAN DE

ARBEIDSOVEREENKOMST

GESLOTEN OP 20 JUNI 2016

(Hierna genoemd

de “Bijlage 1”)

    

FORM OF ADDENDUM      TO THE EMPLOYMENT

AGREEMENT CONCLUDED

ON JUNE 20, 2016

(Hereinafter referred to as the

“Addendum 1”)

TUSSEN :      BETWEEN: Aleris Aluminum Duffel BVBA, met maatschappelijke zetel
gevestigd te *****;      Aleris Aluminum Duffel BVBA, having its registered
office at ****; Rechtsgeldig vertegenwoordigd door                     , in zijn
hoedanigheid van Manager;      Duly represented by                     , in his
capacity of Manager; Hierna genoemd de “Werkgever”;      Hereinafter referred to
as the “Employer”; Enerzijds;      On the one hand; EN :      AND: De Heer Jack
(Jacobus Antonius Johannes) Govers, met woonplaats te ****;      Mr. Jack
(Jacobus Antonius Johannes) Govers, residing at ****; Hierna genoemd de
“Werknemer”;      Hereinafter referred to as the “Employee”; Anderzijds;      On
the other hand; GELET OP DE HIERNA VOLGENDE OVERWEGINGEN:      WHEREAS :

1.     Op datum van 20 juni 2016 hebben partijen een arbeidsovereenkomst van
onbepaalde duur gesloten (hierna de “Arbeidsovereenkomst”).

    

1.     On June 20, 2016, the parties have concluded an employment agreement of
indefinite duration (hereinafter referred to as the “Employment Agreement”)

2.     Partijen hebben besloten om Artikel 4.5 van de Arbeidsovereenkomst te
wijzigen, waarvoor zij onderhavig Addendum      sluiten.

    

2.     Parties have decided to amend Article 4.5 of the Employment Agreement,
reason why they conclude this Addendum     .

 

1



--------------------------------------------------------------------------------

WORDT OVEREENGEKOMEN HETGEEN VOLGT :      IT HAS BEEN AGREED AS FOLLOWS: Artikel
1 – Wijziging van Artikel 4.5 van de Arbeidsovereenkomst      Article 1 –
Amendment of Article 4.5 of the Employment Agreement De partijen zijn akkoord om
Artikel 4.5 van de Arbeidsovereenkomst als volgt te wijzigen :      The parties
agree to amend Article 4.5 of the Employment Agreement as follows :

Voor ieder kalenderjaar dat eindigt tijdens de Arbeidsperiode zal de Werknemer
in aanmerking komen om een jaarlijkse prestatiegebonden bonus te ontvangen (de
“Jaarlijkse Bonus”) die wordt bepaald overeenkomstig de bepalingen en de
voorwaarden van het jaarlijkse bonusplan van de Werkgever voor dat jaar, welke
jaarlijks aan de Werknemer worden gecommuniceerd, met een target Jaarlijkse
Bonus gelijk aan     % van het basisloon (zoals bepaald in Artikel 4.3 van deze
Arbeidsovereenkomst) (“Target Bonus”) tot maximum     % van het basisloon.
Partijen komen overeen, en de Werknemer aanvaardt, dat de toekenningen van de
Jaarlijkse Bonus op discretionaire basis gebeuren en door het Compensation
Committee van Aleris International Inc., het moederbedrijf van de Werkgever,
worden bepaald overeenkomstig de bepalingen van het jaarlijks bonusplan van de
Werkgever. De Werknemer zal de Jaarlijkse Bonusbedragen, indien toepasselijk,
ontvangen in cash op hetzelfde moment dat de andere senior werknemers van de
Werkgever de overeenkomstige jaarlijkse prestatiegebonden bonussen ontvangen, op
voorwaarde dat de Werknemer hieronder tewerkgesteld is op de datum dat zulk
bedrag wordt betaald of betaalbaar is. Indien tijdens de Arbeidsperiode de
Werkgever beslist om een bonusprogramma voor te zetten of te implementeren dat
werkt op een kwartaalbasis, eerder dan op een jaarlijkse

    

For each calendar year that ends during the Employment Period, the Employee
shall be eligible to receive an annual performance-based bonus award payment
(the “Annual Bonus”) determined in accordance with the terms and conditions set
forth in the Employer’s annual bonus plan for that year and communicated to the
Employee on an annual basis, with a target Annual Bonus of     % of base salary
(as set forth in Article 4.3 of this Employment Agreement) (“Target Bonus”), up
to a maximum of     % of base salary. Parties agree, and the Employee accepts,
that the Annual Bonus is discretionary and is determined by the Compensation
Committee of Aleris International Inc., the parent company of the Employer, in
accordance with the terms and conditions of the Employer’s annual bonus plan.
The Employee shall be paid Annual Bonus amounts, if any, in cash at the same
time as the other senior employees of the Employer are paid corresponding annual
performance bonus amounts, provided that he is employed hereunder as of the date
such amount is paid, or due to be paid. If at any time during the Employment
Period, the Employer decides to continue, or implement, a bonus program that
operates on a quarterly, rather than an annual basis, such quarterly bonus
program will be administered in a manner consistent with the terms of this
Article 4.5. Notwithstanding anything to the contrary contained herein and
without limiting any other rights and remedies of the Employer,

 

2



--------------------------------------------------------------------------------

basis, zal zulk kwartaal bonusprogramma worden beheerd op een wijze die
overeenstemt met de bepalingen van dit Artikel 4.5. Niettegenstaande
tegenstrijdige bepalingen in deze Arbeidsovereenkomst en zonder andere rechten
of middelen van de Werkgever te beperken, indien de Werknemer betrokken is bij
fraude of ander wangedrag dat bijdraagt aan nadelige financiële resultaten of
materiële schade, mag de Werkgever eisen dat de Werknemer iedere Jaarlijkse
Bonus terugbetaalt die reeds werd uitgekeerd, maar enkel voor zover dat de
originele betaling hoger was dan het lagere bedrag dat zou zijn betaald indien
de Jaarlijkse Bonus gebaseerd was op resultaten die zulke nadelige financiële
resultaten en/of materiële schade in rekening brengen.

    

if the Employee has engaged in fraud or other misconduct that contributes to any
adverse financial restatements or material loss, the Employer may require
repayment by the Employee of any Annual Bonus that has already been paid, but
only to the extent that the original payment exceeded the lower amount that
would have been paid as such Annual Bonus based on results that reflected such
restated financials and/or material loss.

Artikel 2 – Varia      Article 2 – Miscellaneous Behoudens hetgeen in Artikel 1
van dit Addendum 1 werd uiteengezet, blijven de andere bepalingen van de
Arbeidsovereenkomst ongewijzigd en onverminderd gelden.      Except for the
provisions in Article 1 of this Addendum 1, all other provisions of the
Employment Agreement remain unchanged and fully applicable. Opgemaakt te
                                                 , op                     , in
twee originele exemplaren, waarvan elke partij erkent een origineel exemplaar te
hebben ontvangen.      Drawn up in                                         , on
                    , in two original copies, each party acknowledging receipt
of an original copy.         

Voor de Werkgever,

Naam :

Functie :

    

For the Employer,

Name :

Function :

 

3



--------------------------------------------------------------------------------

        

De Werknemer

Naam : Jack (Jacobus Antonius Johannes) Govers

    

The Employee

Name : Jack (Jacobus Antonius Johannes) Govers

[Gelieve elke bladzijde te paraferen en uw handtekening te laten voorafgaan door
de handgeschreven vermelding “gelezen en goedgekeurd”]      [Please initial each
page and precede your signature with the hand-written words “read and approved”]

 

4